UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6751



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SHIHEEN RICHARDSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Charlottesville. Samuel G. Wilson, Chief
District Judge. (CR-95-17, CA-96-1013-7)


Submitted:   October 20, 2000          Decided:     November 13, 2000


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shiheen Richardson, Appellant Pro Se. Ray B. Fitzgerald, Jr., OF-
FICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Shiheen Richardson seeks to appeal the district court’s order

denying his Fed. R. Civ. P. 60(b) motion for reconsideration of an

underlying order denying Richardson’s 28 U.S.C.A. § 2255 (West

Supp. 2000) motion.   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.    See United States v. Richardson,

Nos. CR-95-17; CA-96-1013-7 (W.D. Va. May 16, 2000).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 2